Citation Nr: 1600924	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-39 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO denied the Veteran's claim of service connection for tinnitus.  
\
In July 2013, the Board remanded for additional development of the record the issues of entitlement to service connection for diabetes mellitus with complications of diabetic neuropathies and peripheral vascular disease with amputations of the right second toes and left lower leg below the knee, entitlement to service connection for impotency, and entitlement to service connection for diabetic neuropathy, all claimed as secondary to in-service herbicide exposure.  A review of the record shows that the requested development with regard to these issues currently remains ongoing.  If, upon completion of this development, the Agency of Original Jurisdiction (AOJ) is unable to favorably resolve any of these claims, then they will be re-certified to the Board and will be addressed under separate cover at a later date.  

As explained in more detail below, the Veteran's service treatment records (STRs) suggest that the Veteran may have incurred some level of hearing loss during service.  Given this evidence in conjunction with the tinnitus claim currently on appeal, an informal claim of service connection for hearing loss is raised by the record and the Board refers the matter to the RO for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for tinnitus.  He asserts that he was exposed to in-service acoustic trauma, which he believes is responsible for his tinnitus.  There is no reason to doubt the credibility of the Veteran's statements that he experienced in-service acoustic trauma, and he is competent to report on his noise exposure during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service personnel records reflect specialized training with rifles, carbines, machine guns, and shotguns.  The Veteran received awards indicating proficiency with rifles, mortars, and carbines.  According to the Veteran's individual training record, he was qualified to use the following weapons: carbines, shotguns, .30 LMGs, M-14, 40MM, 50 Cal MG, and Grenades.  Thus, the Board concedes the Veteran's in service acoustic trauma.

The Veteran was discharged from active service in 1965.  An audiogram at the time of discharge shows the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
5 (15)
20 (25)
LEFT
10 (20)
15 (25)
30 (40)
15 (25)
20 (25)

Note:  In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units; the military followed suit in November 1967.  Since the current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units to determine whether there is a hearing loss for VA purposes.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.  Assuming the 1965 audiogram used the ASA instead of ISO standard, the results of the Veteran's examination have been adjusted to ISO units as shown in the parentheses above.

This audiogram, when converted to ISO units, appears to show that the Veteran had a hearing loss disability.  See 38 C.F.R. § 3.385.  That notwithstanding, however, the STRs do not show complaints or findings of ringing in the ears or tinnitus on separation from service.  Further, the Veteran told a VA examiner in December 2010 that his symptoms of tinnitus began in 1969 or 1970.  Regardless of the date of onset, however, service connection may still be granted for tinnitus if all of the evidence of record establishes that the tinnitus resulted from the Veteran's in-service noise exposure.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993) (even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service).  

In this case, the Veteran was afforded a VA examination in December 2010; but that examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2010 VA examiner stated that there was no audiogram in the military service records, and as such, he was unable to provide an opinion as to whether the Veteran's tinnitus had its onset in service.  However, as noted above, the record does contain an in-service audiogram, provided at the time of the Veteran's discharge in 1965.  Moreover, the VA examiner also did not review any private medical records, any service medical records, or any Veterans administration records.  Further, it appears that the VA examiner was only focused on whether the Veteran's tinnitus began during service; however, post-service onset does not automatically preclude service connection.  Thus, the December 2010 VA examination is inadequate to the extent that it fails to address the Veteran's separation audiogram, and fails to provide an adequate nexus opinion.  Another opinion is necessary to decide the claim.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from January 2014 and after.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA audiology examination to determine the current nature and the likely etiology of the claimed tinnitus.  All indicated tests must be conducted.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed tinnitus disability.  The Board directs the examiner to accept as credible the Veteran's statements about his in-service noise exposure and assume that the Veteran was exposed to acoustic trauma during service.  Based on his/her review of the case, the examiner should opine as to whether any tinnitus was at least as likely as not (meaning likelihood of at least 50%) incurred in or otherwise related to service, particularly given his in-service acoustic trauma and the showing of hearing loss at the time of discharge.  The examiner is reminded that service connection is not necessarily precluded if the tinnitus is first shown after service when the evidence supports a nexus between tinnitus and the conceded in-service noise exposure. 

The Veteran's electronic record must be reviewed, including  the Veteran's entrance and exit examinations, VA and private medical records, the Veteran's statements, the Veteran's service personnel records, and the results of the December 2010 VA examination. 

The examiner must be advised that in July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units; the military followed suit in November 1967.  Military audiograms from before November 1967 must be converted from ASA to ISO units.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.  The examiner must convert the Veteran's separation audiogram to judge the degree of hearing loss present as determined by VA standards.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for tinnitus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


